European Training Foundation (recast) (debate)
The next item is the report (Α6-0131/2008) by Mr Lehideux, on behalf of the Committee on Employment and Social Affairs, on the proposal for a regulation of the European Parliament and of the Council establishing a European Training Foundation (recast) - C6-0243/2007 -.
Member of the Commission. - (FR) Madam President, rapporteur, ladies and gentlemen, I want to salute Parliament's work on the proposal to recast the regulation establishing the European Training Foundation and, in particular, thank the Committee on Employment and Social Affairs and its rapporteur, Mr Lehideux.
As you know, the European Training Foundation was created in 1990 to support implementation of the PHARE external assistance programme in the field of vocational training. Currently its scope covers the countries of the previous TACIS, CARDS and MEDA programmes. The European Union's policies in the education & training and external relations fields have developed and the ETF regulation therefore needs to be updated to take account of those developments. The result is the Commission proposal on which you have been working.
Our proposal does not provide for any new ETF activities. Rather, its aim is to define its tasks more clearly on the basis of a broader thematic remit that includes the concept of human resources development, particularly education and training with a view to lifelong learning.
The proposal also expands the Foundation's geographical scope in line with the EU's new external relations instruments. In that new context, the ETF's tasks therefore need to be adjusted, while remaining guided by the clearly established priorities.
I am grateful to the European Parliament for addressing the Commission proposal in a positive manner. Thanks to good cooperation between the three institutions, we have managed to find solutions that satisfy all three of them, including on such sensitive issues as the composition of the Governing Board and the way in which the European Parliament can contribute its specific expertise. The Commission therefore accepts without hesitation the consolidated text resulting from last week's constructive trilogue.
Let me conclude, on behalf of my colleague Jan Figel, by stressing how important it is for our cooperation to be successful, since that will allow the European Training Foundation to benefit from its new legal basis in due time and therefore provide more effective assistance to the beneficiary countries, which is, after all, obviously the purpose of this exercise.
rapporteur. - (FR) Madam President, Commissioner, ladies and gentlemen, when I was in Turin I was able to appreciate the excellent work done by the Foundation, which is a vital and highly effective instrument to promote the development of vocational training systems in EU partner countries. The Commission proposal updates the ETF's tasks and governance to ensure that its activities are founded on a solid legal basis. In my view, the compromise reached with the Council offers progress in two essential directions.
First, the new regulation will enable the Foundation to operate in all the EU's partner countries, including those outside the framework of the Neighbourhood Policy and the pre-accession programmes. That is a crucial point. For example, the Union takes decisions that have a direct impact on its ACP partners' economy. I need not remind Commissioner Michel that this happened recently in the case of the reform of the COM in sugar, which forced those countries radically to diversify their industrial activities. The ETF could have made a useful contribution to that development and can do so in future in similar cases.
The second benefit of the compromise, to which I attach special importance, is that it genuinely involves MEPs in reviewing the Foundation's activities. That question, however, goes beyond the framework of this agency. Parliament has only one opportunity, often very brief, to look at the way the agencies operate, during the budget and budget discharge votes. In my view, it is no longer possible, especially with the forthcoming entry into force of the Lisbon Treaty, for Parliament not to be more seriously involved in the matters with which the agencies deal. That is why, in the specific case of this Foundation, Parliament will henceforth nominate three representatives, without the right to vote, true, but three representatives on the Governing Board, provided they are particularly skilled in the Foundation's areas of activity. Parliament is free to appoint either external figures or MEPs. It will be up to it to take a responsible decision as to the choice of level of representation on the Governing Board. The main point at this stage is that henceforth the choice is available and that the debate on Parliament's involvement is launched.
Given the growing number of agencies, it is imperative for all the European institutions to take a close look at the means of monitoring their activities. In that context, I am convinced that we must create a real link between Parliament and the agencies. Similarly, the new regulation aims to formalise the hearings of the Director of the Foundation before the parliamentary committees. For several years now, that Director has appeared before Parliament once a year at the invitation of the Committee on Employment, but that invitation was not formalised in the past. Lastly, the Governing Board will appoint the Director for a period of five years, on the basis of a list of at least three candidates submitted by the Commission; before being appointed the candidate selected by the Governing Board will have to make a statement before the European Parliament's competent committees and answer questions put by members of those committees.
Let us be honest. On the subject of Parliament's involvement the compromise we have reached is rather less than what I would have hoped. But we have to look things in the face. As the debate stands now, people are not yet ready to go any further. So it is reasonable to support the negotiated package so that the Foundation can function as soon as possible on solid bases.
I therefore ask Members to adopt Compromise Amendment No 11, which is the result of the trilogue Commissioner Michel mentioned a moment ago, to adopt it in its entirety and not give in to the temptation of an amendment that would upset the balance we have achieved.
I thank the Slovenian Presidency and the Commission for the quality of our dialogue on these matters and, of course, I thank all the shadow rapporteurs for their support.
on behalf of the PPE-DE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, let me begin by expressing my thanks for the constructive negotiations with the Council and the Commission, with the greatest debt of gratitude, of course, being owed to our rapporteur, Mr Lehideux.
In committee and in the trialogue we reached a compromise for the Foundation in Turin, which is to be put on an entirely new footing by virtue of the new regulation. Our main objective in refocusing the Turin-based agency is to strengthen relations between the Foundation and the European Parliament and to improve the overall operational efficiency of the Foundation. This Parliament attaches high priority to the promotion of vocational training in Europe, and we believe that we should no longer merely assess the work of the Foundation on an ex post basis, as a kind of auditing body, but that we should have a specific upstream part to play in the process of determining the content and shape of its programmes and that we should be able to contribute our opinions.
For this reason, we attach great importance to two points. The first of these is the composition of the Governing Board, and the second is the procedure for appointing the Director of the Foundation. On the latter point we arrived at a sound solution in committee on the basis of a PPE-DE proposal. As the rapporteur said, under Article 10 of the new regulation, the Director will be appointed from a shortlist of at least three candidates submitted by the Commission. Before being appointed, the candidates are to appear before the competent committee or committees of the European Parliament to make a statement and answer questions.
A more difficult issue, and one which has not been resolved to the satisfaction of my group in the present compromise, concerns the composition of the Governing Board. The arrangement set out in the proposed Article 7, whereby Parliament can appoint three non-voting representatives, is inexpedient. We want the chance to be efficient players in the Board's decision-making processes and not mere embellishments. We therefore consider it essential that Parliament should be able to send three specialised representatives to serve on the Board, and it goes without saying that they must have the same voting rights as all the other Board members.
In order to ensure that the Governing Board operates efficiently, we believe it is essential to limit the number of its members. We do not see any compelling need for every Member State of the EU to send a representative. Instead, we should make do with representatives from two thirds of the Member States, applying the rotation rules prescribed by the Treaty of Lisbon. With three representatives each from the Commission, Parliament and the partner countries, the Member States would still be preponderant. After all, a governing board is not a meeting of shareholders but is supposed to represent the body of shareholders in day-to-day decision-making and to take rapid decisions.
May I therefore appeal once again to the Council - whose representative, unfortunately, is not in attendance - to reconsider its position. For the sake of operational efficiency, I ask the House to support our Amendment 10.
Madam President, Commissioner, ladies and gentlemen, I would like to thank the rapporteur, Mr Lehideux, for his cooperation and work on the report on the European Training Foundation in Torino. I have been shadow rapporteur for the Socialist Group in the European Parliament, and we have been through some tough negotiations with the Council, but I believe that we have arrived at a good compromise proposal. Although the work of this foundation is aimed at countries that are not members of the EU and have therefore not adopted the Lisbon objectives, it is nonetheless meaningful to talk about the objectives in this context. After all, the Lisbon objectives are in reality just a way of achieving progress and growth, and one does not need to be a member of the EU to wish for that.
Education is one of the factors underpinning growth and development within the EU. Investing in better education can help to ensure that we in the EU achieve the Lisbon objectives and together make Europe a better place in which to live. Another important tool for achieving the Lisbon objectives is flexicurity in the labour market, and education and flexicurity are very closely linked. Through education a better and more competitive workforce is created, which in turn enables stronger growth to be achieved.
It is important that we consider the future of the EU from a long-term aspect. Therefore, the European Training Foundation is an extremely important agency. The EU must not be a closed club. It is important that we help potential new Member States as much as we can. We must of course require new Member States to meet certain requirements and standards, but we must also help them to do this. I believe that the new structure that we have introduced for the Foundation in Torino is a major advantage for future challenges and I believe that the Foundation can help potential new Member States to join the EU.
I am also very pleased that the Foundation's new structure reinforces the link between the European Parliament and the Foundation. We are gaining the opportunity to appoint three experts to the board. This shows that the Council has begun to accept that the European Parliament must also have more influence in this area.
on behalf of the ALDE Group. - Madam President, I would like to thank Mr Lehideux for his report. I fully share his opinion concerning the extended geographical mandate of the European Training Foundation (ETF).
That agency, which works as an instrument of EU external policy, has the potential to respond fully to challenges addressed by territories like Africa, the Caribbean and the Pacific. The rich experience that the ETF has acquired over the years could now be channelled towards areas that desperately need vocational training in order to improve access to learning and social inclusion.
Most of the countries in the ACP area are currently facing remarkable economic reforms, and in order to be successful need human resources. The ETF should have the mandate and the resources to respond to such demands. I would go even further and say that when enlarging the mandate of the ETF, we should plan to have temporary liaison offices in areas where the activities of the agencies are concentrated. Such offices would allow the ETF to better organise its activities and would give more visibility to its actions in third countries. I fully agree with the proposal of the rapporteur that more transparency is needed, and I fully share his suggestion to add MEPs to the governing board of the agency.
To conclude, I consider that when it comes to human resources, the European Union should take a broader approach. We want to set up the 'blue card' procedure that allows skilled workers from abroad to work legally in Europe, with the EU probably contributing to the training of those skilled workers. However, as I have already said, skilled workers are also badly needed in their own countries if there is to be a genuine development of those regions. The role of the European Training Foundation will therefore be essential.
on behalf of the Verts/ALE Group. - (DE) Madam President, ladies and gentlemen, let me begin by commending the European Training Foundation in Turin for the valuable work it has been performing since 1994.
The work of the agencies and foundations is often regarded as nothing more than a cost factor. I firmly believe that what our Foundation in Turin is doing constitutes very useful neighbourhood aid, whether it be in the Balkans, in Eastern Europe or in North Africa. The practical assistance that the ETF gives our partner countries in the development and creation of high-quality training systems can scarcely be prized highly enough. May I therefore express my thanks and appreciation to its senior management.
I must address some frank words of criticism to the Council, whose negotiating tactics, following the achievement of consensus in the first round, involved topping up the Council representation to 27 and then initially failing to understand why we in Parliament also wished to be represented on the Board and then, finally, agreeing to three specialised representatives, but as non-voting members. The Council's attitude was simply incomprehensible.
I can only repeat that the uptight, defensive attitude of the Council Presidency is beyond me. It is further proof of the difficulties encountered by the governments of our Member States when it comes to gauging the importance they should attach to the European Parliament, the only democratically elected institution of the Union.
My thanks go the rapporteur.
on behalf of the IND/DEM Group. - Madam President, once again the Commission is getting ahead of legislation. The EU has no competence over education, at least not until the Lisbon Treaty is ratified, and that depends on the Irish referendum. Is the result of that a foregone conclusion, or will a 'no' vote there be just swept aside like the French and Dutch referendums?
In any case, what kind of structure will this training foundation have? I see that our proposal is for it to be run variously by six representatives from Member States, plus six from the Commission and only three from Parliament, or that plus representatives from partner countries appointed by the Commission. In the latter case, responsibility will partly be in the hands of countries which are not Member States, giving the unelected Commission a major say. Hardly democratic.
Amendment 7 suggests that the Commission would submit candidates for the directorship of the ETF, and this causes concern in many quarters. It has resulted in further suggestions as to the make-up of the ETF board, right up to an unworkable one representative for each Member State.
To have so many counter-suggestions for the composition of the board of the ETF is not exactly the best of starts, but that begs the question: Why does anyone think we need such a foundation? I would argue that a training foundation is not only unnecessary, it will be counterproductive. If you care to look round the countries of Europe as opposed to the EU, you will find training programmes of all sorts scattered around. There are different standards but, between them, they develop many skills, which is why Europe has such a rich heritage. You see, each country has always produced its artists, composers, authors and so on. Even the small countries come up with, for example, composers of world renown. Each country produces its leaders and experts, its technicians, bankers, sportsmen and women and all the rest of the range of skills that are enhanced by training.
So there is a multiplicity of skills, with each country contributing in its own way. If we try to put all that together in a European Training Foundation it would drain the life out of the training schemes in many countries. A single ETF will not have the intrinsic qualities of national flavour. We need variety, not a harmonised one-track theme.
In short, we will lose more than we gain with such a scheme. Please forget it and let the countries of Europe make their contributions to the whole. That might even generate enthusiasm for the EU project, for that is sadly lacking, judging by the 'no' votes of two founding states and the continuous efforts being made to sell the EU to its peoples.
(SV) Thank you, Madam President. Let me begin by thanking Bernard Lehideux for his excellent work, for excellent contacts with the President and coordinators during the process and for enabling us to achieve a settlement on first reading. I also want to thank the representatives of the European Training Foundation for their input, an important contribution providing many further links. Education, vocational training and lifelong learning are increasingly important. They are important in the EU, but also in the partnership countries. There is a need for cooperation between Cedefop and the European Training Foundation.
This proposal for a new Regulation contains some elements which make for improvements. To begin with, the remit is broadened to include lifelong learning instead of focusing solely on vocational training. This is a concept which we increasingly draw upon and which is important in our policy. Secondly, the number of countries is increasing, as Mr Lehideux said. They include all the partnership countries, not just those included in the neighbourhood and pre-accession programmes, but all partnership countries. Thirdly, relations with Parliament are strengthened. We have enjoyed good cooperation which can now be developed through the new Regulation. I think that we have arrived at a good settlement, both as regards the way we appoint the Director of the Foundation but also as regards the fact that we can appoint three experts without voting rights on the Governing Board. We did not get all we wanted, but it is still a good compromise which bodes well for the future. It is a good basic position. We can develop lifelong learning as a cooperative process between Parliament and the foundations working on these matters. That is important.
Member of the Commission. - (FR) Madam President, first I want to say thank you and to welcome the various statements made here, all of which are in support of Mr Lehideux's report. Obviously I also support it because I believe it really is a big step forward. I can already see and envisage new prospects that - whatever some may say - are opening here and I am therefore delighted that we will no doubt achieve a broad consensus on this proposal. Let me reply to two objections that were put forward.
First, Amendment 10 to Article 7: I would just remind Mrs Stauner that there is a risk of conflict of interest, since Parliament is the authority that gives the budget discharge. Legally, at least, there would clearly be a conflict of interests.
Secondly, I think it is sensible to separate the powers. I was a parliamentarian for many years and I never claimed any responsibilities beyond those due to parliamentarians. The fundamental role of a parliamentarian is not to govern, I am sorry to say. The fundamental role of a parliamentarian is to scrutinise and to make laws, and of course to monitor governments or executives. I do not, therefore, understand that shift in emphasis that some people seem to find normal. I am speaking for myself, but we are holding a parliamentary debate and I believe for Parliament to confuse its monitoring task with a governing task, which is incompatible with its role, would detract from its fundamental task. That is how a parliament can be destroyed. For a parliament to want to become a kind of governing assembly would not be compatible with the high principle of democracy. I am saying that because I do believe the separation of powers is important.
I am convinced that the compromise reached is the most effective one, primarily because it ensures Parliament's independence in carrying out its monitoring function.
I admit I am often taken aback by some of the views expressed, but then that is what we are here for. I believe it was Mr Clark who said the Commission was exceeding its competences and that the European Training Foundation could be counterproductive. That is quite contrary to reality, experience and totally independent evaluations of the remarkable work done by the Foundation.
As Commissioner responsible for development, I can already foresee - thanks to the main amendment, which will no doubt be adopted - the prospects of effectiveness, the positive prospects that will be offered, especially, as some speakers suggested, in countries within my remit where vocational training is a crucial factor. I am thinking, for example, of the centre for migration management and information in Mali, a pilot project we will soon be starting up. I can imagine what a useful role the Foundation could play there.
So I can only welcome the outcome, and I totally reject the criticism that it is counterproductive. Clearly, people cannot change their nature: those who do not like Europe say exaggerated things and that - let me say with all due respect to the Member concerned - is exaggerated; it is therefore totally meaningless.
rapporteur. - (FR) Madam President, Commissioner, I believe all or nearly all of us take the same view on the substance of the matter and I thank the Commissioner for what he has just said about the future prospects of the Foundation.
One point obviously remains to be settled and I want to make an observation about it: it is the EPP's Amendment 10. Dialogue between the European institutions is absolutely vital. That dialogue took place. My colleague Mr Kusstatscher says that the Council's attitude during that dialogue was not exactly what we might have expected. He is right, but in the end we had the trilogue, we had several meetings, and at the end of those meetings we signalled our agreement. I do not believe dialogue between our institutions is possible if, after giving our agreement, we take it back a few days later by tabling an amendment. So, we debated, we were not entirely in agreement about everything, everyone took a step towards rapprochement with others and we ended up by achieving a compromise text.
I am asking the groups, all the groups, to accept the idea that we show solidarity in the decision we have taken, in the agreement we gave to the Council and the Commission at the end of the trilogue and I ask them to reflect that solidarity in their votes. When one asks for change one must also know how far one can go. I said a while ago that I would have preferred to go a bit further, but that I did not believe everybody was ready for that yet in their minds. As rapporteur for this document, having obtained a great deal and been supported in my work by my colleagues, I would ask them to continue to show solidarity regarding our compromise agreement until it is time to vote.
The debate is closed.
The vote will take place today at 12 noon.